TEXAS




                        April    9,    1952


Hon. John F. May                 Opinion      No. V-~1432
District  Attorney
81st Judicial   District         Re:     Obligation    of Wilson
Karnes City,   Texas                     County to pay its pro
                                         rata share of the sal-
                                         ary of the district
                                         attorney's    stenographer
                                         when the commissioners
                                         courts    of the other four
                                         counties    in the judicial
                                         district    have approved
                                         the stenographer's      em-
                                         ployment and salary
Dear Sir:                                rate.

             Your request       for    our opinlon   reads   in
part   as follows:

               "I am District        Attorney   of the 81st
       Judicial      District,      which is comprised      of
       fl~ve counties,         namely, Atascosa,      Frlo,
       Karnes, La Salle,           and Wilson.      Under the
       provisions       of Revised Civil       Statutes,    Ar-
       ticle     326k-19,      passed by the last legis-
       lature,     I am desirous        of employing a ste-
       nographer,       and have submitted        to the com-
       missioners       courts     of each of these counties
       a request      to approve a salary         for such ste-
       nographer      to be paid the sum of $2400.00
       per annum as provided            In said article.
       The Commissioners           Courts of four of the
       counties      comprising      this district,      namely,
       Atascosa,      Frio,     Karnes, and La Salle,       have
       each given their          approval    of the employ-
       ment of a stenographer             at a salary    of
       $2400.00 per annum, each county agreeing
       to pay Its pro-rata           part according      to the
       population       of such counties.         The commis-
       sioners      court of the other county In this
       district,      namely, Wilson County, has de-
       clined     to give their       approval    of such sal-
       ary.
Hone John F. May, page 2            (V-1432)



               “Under the foregoing   facts,  I wish        to
      obtain     your ruling  upon the following:

             “(1)     May I employ a stenographer
      without     securing  the approval  of the com-
      missioners      court of Wilson County?

           “(2)   If I may employ a stenographer,
      what salary   may be paid such stenographer?

             “(3)   If I may employ a stenographer,
      will   the Commissioners      Court of Wilson
      Co,unty be authorized       and required   to Issue
      monthly checks for the pro-rata          share of
      such salary     apportioned    to Wilson County
      according   to population?”

               Article   326k-19,    V.C.S.,   provides:

              “Any district    attorney      in the State
      of Texas in ,a judicial        district    containing
      two (2) or more counties          is authorized      to
      employ a stenographer         or clerk who shall
      receive    a salary    not to exceed Twenty-four
      Hundred ($2,400.00)        Dollars    per annum, to
      be fixed by the district          attorney    and ap-
      proved by the combined majority            of the
      Commissioners      Co,urts of the. counties       com-
      posing his judicial        district.      The salary
      of such stenographer        or clerk provided
      for in this Act shall         b p Id monthly by
      the Commissioners       Courteofaeach      county
      composing the judicial         district,     pro-rated
        pportionately      to th    population     of the
      bounty.”      (Emphasis Edded.)

             The act clearly     authorizes     the,District
Attorney    of the 81st Judicial      District    to employ
a stenographer.      It also provides       that the stenog-
rapher shall receive       an annual salary      not to exceed
$2400 per annum which IS “to be fixed            by the dls-
trict   attorney  and approved by the combined majority
of the Commissioners       Courts of the counties         comprls-
ing his judicial     district.”

          Since~ four of the five counties’ compris-
ing the 81st Judicial  District  have approved the
salary of $2400 as fixed by the District    Attorney,
.   .
        Hon. John F. May, page 3   (V-1432)


        it is our opinion that this is the salary that may
        be paid to the stenographer.
                  It was held In Attorney General's Opinion
        V-1314 (1951) that the provisions of the above act
        relating to-the duties of the commissioners' courts
        are mandatory. In Opinion V-1338 (1951) it was held
        that the commissioners' court of each county in the
        judicial district must pay the county's pro rata part
        of the salary which has been fixed by the district
        attorney and approved by the combined majority of
        the commissioners' courts. Accordingly, since a
        combined majority of the commissioners' zourts of
        the counties comprising the 8lst Judicial District
        have approved the salary of $2400.00, it is our
        opinion that the underlined portion of the act re-
        quires Wilson County to pay its pro rata share of
        the salary apportioned to it according to population.
                              SUMMARY
                 Article 326k-19, V.C.S., authorizes
            the District Attorney of the 8lst Judicial
            District to employ a stenographer. Since
            the commissioners' courts of four of the
            five counties comprising the 81st Judicial
            Dlstridt have approved an annual salary of
            $2400.00 as fixed by the Distri,ctAttorney
            for the stenographer, this is the amount
            which should be paid. The act requires
            that 'WilsonCounty pay its pro rata share
            of the salary apportioned to It according
            to population, even though its commlssion-
            ers' court has not ap roved the salary.
            Att'y Gen. Ops. V-13le, V-1338~ (1951).
                                        Yours very truly,
        APPROVED:                         PRICE DANIEL
                                        Attorney General
        J. C. Davis, Jr.
        County Affairs Division
        Mary K, Wall
        Reviewing Assistant             By4@&%A&
                                             Assistant
        Charles D. Mathews
        First Assistant